This is an appeal from the county court of Oklahoma county, wherein, on the 20th day of December, 1920, appellant, Jimmie Jones, was convicted of maintaining a place where intoxicating liquors were bartered, sold, given away, etc., and where people congregated for the purpose of drinking the same, and punishment fixed at a fine of $50 and imprisonment in the county jail for a period of 30 days. On the 11th day of August, 1922, counsel for plaintiff in error filed a motion to dismiss the appeal. The appeal is accordingly dismissed. Mandate forthwith.